Citation Nr: 0020754	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  95 - 00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 40 percent for chronic 
lumbosacral strain with degenerative changes.

Entitlement to a total disability rating based on 
unemployability due to service connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1958 to January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1994 and 
June1995 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in January 1999, 
and was Remanded to the RO for further development of the 
medical and other evidence.  The requested development has 
been satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's claims for a rating in excess of 40 percent 
for chronic lumbosacral strain with degenerative changes and 
for a total disability rating based on unemployability due to 
service connected disability are plausible because the 
veteran has contended that his initial rating evaluation is 
inadequate; that the disabling manifestations of his lumbar 
spine condition are more disabling than currently evaluated; 
and that such precludes him from securing and maintaining 
employment. 

2.  The veteran's service-connected low back disability is 
more appropriately rated as intervertebral disc syndrome with 
sciatica, degenerative changes, and lumbosacral strain under  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (1999).

3.  The veteran's service-connected low back disability is 
currently manifested by by objective clinical findings of a 
slight limp on ambulation, bilateral paravertebral muscle 
spasm, guarding of the paraspinal muscles and both latissimus 
dorsi muscles, absent deep tendon reflexes at the ankles, a 
diffuse dysthesia and paresthesia throughout the posterior 
and posterolateral aspect of both thighs, pain on palpation 
of the spinous processes at L4, L5, and S1, bilateral 
positive straight leg raising, weakness of dorsiflexion of 
the right ankle and great toe, progressive weakness of the 
back and hip extensors and of all muscle groups of the right 
lower extremity, a diminished nociception in the distal 
dermal distribution of the sciatic nerve with a diminished S1 
reflex; mild polyphasia in the lumbar paraspinals at L5; pain 
on attempted flexion beyond 45 degrees, extension beyond 
neutral, left lateral bending beyond 15 degrees or right 
lateral bending beyond 30 degrees; X-ray evidence of multi-
level narrowing of the intervertebral disc space at L4, L5, 
and S1, degenerative changes of the spine with anterior 
osteophytes and a Grade I spondylolisthesis of L4 relative to 
L5; and objective evidence of degenerative disc disease of 
the lumbar spine with secondary sciatica.  

4.  The medical evidence of record establishes that 
manifestations of the veteran's intervertebral disc syndrome 
with sciatica, degenerative changes, and lumbosacral strain, 
as described above, including a chronic recurrent low back 
pain, have been consistently present since the date of 
receipt of his claim.  

5.  The veteran has a high school education, and occupational 
experience as a school custodian, hospital courier, and 
machine operator; he last worked on October 31, 1994.

6.  The veteran's sole service-connected disability is 
intervertebral disc syndrome with sciatica, degenerative 
changes, and lumbosacral strain, evaluated as 60 percent 
disabling from February 23, 1994.

7.  The veteran is precluded from substantially gainful 
employment by his service-connected lumbar disability.


CONCLUSIONS OF LAW

1.  The veteran's claims for a rating in excess of 40 percent 
for residuals of a chronic lumbosacral strain with 
degenerative joint disease and degenerative disc disease and 
for a total disability rating based on unemployability due to 
service connected disability are well grounded.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991);  Fenderson v. West, 12 Vet. 
App.  119 (1999).  

2.  The schedular criteria for an increased rating of 60 
percent for intervertebral disc syndrome with sciatica, 
degenerative changes, and lumbosacral strain are met, 
effective February 23, 1994.  38 U.S.C.A. 1155, 5107(a) (West 
1991);  38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.1-4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999);  
Fenderson v. West, 12 Vet. App.  119 (1999).  

3.  The appellant's service-connected low back disability 
renders him unable to secure or follow all types of 
substantially gainful employment.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
Part 4, §§ 4.15, 4.16, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for a rating in 
excess of 40 percent for residuals of a chronic lumbosacral 
strain with degenerative changes and for a total disability 
rating based on unemployability due to service connected 
disability are plausible and are thus "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A 
claim for an increased rating is generally well grounded when 
the appellant indicates that he has suffered an increase in 
disability or that initial rating evaluations are inadequate.  
Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  Drosky v. 
Brown, 10 Vet. App. 251 (1997);  Fenderson v. West, 12 Vet. 


App.  119 (1999).  We further find that the facts relevant to 
the issues on appeal have been properly developed and that 
the statutory obligation of VA to assist the 
veteran in the development of his claims has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran; that he has been afforded 
a personal hearing at the RO in March 1995; and that he has 
undergone comprehensive VA orthopedic, neurologic, and 
radiographic examinations in connection with his claims.  On 
appellate review, the Board sees no areas in which further 
development might be productive.

In accordance with  38 C.F.R. §§ 4.1 through 4.10 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected lumbar disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

However, this case addresses the assignment of an initial 
rating for disability following an initial award of service 
connection for a lumbar disability.  In such cases, the rule 
from  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the Board will review the medical 
evidence of record as it pertains to the disability at issue 
from the date of the initial rating evaluation.  Fenderson, 
id.

I.  Evidentiary and Procedural History

The service medical records show that the veteran sustained a 
low back injury while moving a hydraulic jack on board USS 
FORRESTAL (CVA-59) in August 1961, and underwent a lengthy 
period of treatment.  X-rays suggested a right spondylolysis.  
The diagnosis was chronic lumbosacral strain.

The veteran's initial application for VA disability 
compensation benefits (VA Form 21-526) was received at the RO 
on February 23, 1994.  The veteran submitted private 
treatment records from the Sarcoxie Clinic, a statement and 
treatment records from D.L. Royce, MD, a statement from J.E. 
Ford, MD, and treatment records from Oak Hill Hospital.  
Those records show treatment of the veteran from August 1989 
through February 1994 for complaints which included chronic 
recurring low back pain, with X-ray evidence of chronic 
wedging at L3 and mild spurring at L4.

The letter from Dr. Royce, dated in February 1994, stated 
that the veteran had experienced low back pain for many years 
and that, while he had been able to maintain employment, he 
was plagued with recurrent back discomfort.  X-rays showed 
chronic changes indicating a condition of long duration.  

A report of VA examination, conducted in May 1994, cited the 
veteran's complaints of increasing low back pain and right 
leg pain since his initial injury.  Examination revealed 
absent ankle jerks, bilaterally.  Forward flexion was 
accomplished to 90 degrees, while backward extension, lateral 
flexion and rotation were each to 30 degrees, bilaterally, 
without pain.  X-rays taken in May 1994 revealed narrowing of 
the L5-S1 interspace and possibly the L4-L5 interspace, with 
osteophyte formation at L3, L4, and L5.  The diagnosis was 
chronic lumbosacral strain secondary to the 1960 or 1961 
injury.  The examiner expressed the opinion, without 
reviewing the service medical records or postservice medical 
records, that the veteran's degenerative joint disease began 
"later". 

A rating decision of May 1994 granted service connection for 
chronic lumbosacral strain, evaluated as noncompensably 
disabling, effective February 23, 1994, while denying service 
connection for degenerative joint disease of the lumbosacral 
spine.  The veteran appealed, seeking service connection for 
degenerative joint disease of the lumbosacral spine and a 
compensable evaluation for his service-connected low back 
disability.  He requested another VA compensation 
examination.  

A report of VA orthopedic examination, conducted in September 
1994, revealed that the veteran required assistance to squat; 
that moderate lumbar paraspinal muscle spasm and tenderness 
was present; that straight leg raising was positive at 90 
degrees, bilaterally; that ankle jerks were absent, 
bilaterally; and that there was mild weakness of the left 
dorsiflexor muscles of the toes.  Forward flexion was 
accomplished to 75 degrees; extension to 30 degrees; lateral 
flexion to 15 degrees on the left and to 25 degrees on the 
right; and rotation to 20 degrees, bilaterally.  The 
orthopedic examiner stated that the X-rays of the veteran's 
lumbar spine taken in May 1994 had been misread, and that the 
film showed degenerative joint disease with spurring and 
degenerative disc disease with joint space narrowing at L5-
S1.  The diagnosis was chronic lumbosacral strain, 
degenerative joint disease of the lumbar spine, and 
degenerative disc disease with joint space narrowing at L5-
S1.  The orthopedic examiner stated that the veteran's 
degenerative joint disease and degenerative disc disease 
developed secondary to the original injury sustained while in 
service.  

A rating decision of September 1994 granted an increased 
rating of 10 percent for service connected chronic 
lumbosacral strain with degenerative changes, effective 
September 1994.  No mention was made of the veteran's 
degenerative disc disease.  The veteran continued his appeal, 
seeking a higher disability evaluation for his service-
connected low back disability.  

In January 1994, the veteran perfected his appeal by the 
filing of a Substantive Appeal (VA Form 9), and requested a 
personal hearing at the RO.  In a subsequent letter, he 
stated that he had been forced to discontinue his employment 
in November 1994 due to his low back disability.  

VA outpatient treatment records dated in February 1994 show 
clinical findings of bilateral paraspinal muscle spasm and a 
50 percent loss of motion on rotation and bending.  In June 
1994, the veteran continued to have marked bilateral 
paraspinal muscle spasm and absent ankle jerks, diagnosed as 
chronic low back pain.  There was essentially no lumbosacral 
range of motion except a 50 percent limitation of forward 
flexion.  In October 1994, he was diagnosed with low back 
pain secondary to degenerative arthritis, and given 
medication for pain.  Records dated in November 1994 show 
clinical findings of tenderness over the L3-4 articulation, 
causing loss of sleep.  He was prescribed Amitriptyline, and 
received a sacroiliac joint injection, with cessation of 
pain.  The diagnosis was sacroiliac joint inflammation.  In 
December 1994, the veteran was seen for chronic low back pain 
in the right sacroiliac area with radiation into the lower 
buttock and the back of the right thigh.  

A letter from the veteran's former employer, a Superintendent 
of Schools, received in February 1995, stated that the 
veteran was employed as a school custodian from April 1991 
until his retirement in October 1994; that he had been a 
conscientious employee, prompt and seldom absent, but had 
experienced a major hindrance in certain tasks due to an 
ongoing back disability which was attributed to an inservice 
injury.  

Private treatment records and a letter from Dr. Royce, dated 
in January 1995, 
show that the veteran had limitation of forward flexion to 45 
degrees, limitation of lateral bending to 10 degrees, 
bilaterally; that he was unable to walk on his toes; and that 
straight leg raising was positive at 90 degrees, bilaterally.  
X-rays of the lumbosacral spine taken in December 1994 
revealed degenerative changes.  An accompanying letter from 
Dr. Royce, dated in February 1995, stated that the veteran 
had longstanding low back pain requiring physical therapy and 
steroid injections; that he was unable to find work that was 
suitable and did not cause exacerbation of his back pain; 
that his educational level and did not permit him to find 
employment that did not require manual labor, which 
aggravated his back condition; and that his back condition 
and educational level prevented him from maintaining gainful 
employment.  

A personal hearing was held in March 1995 before a Hearing 
Officer at the RO.  The veteran testified as to the symptoms 
and industrial impairment associated with his chronic 
lumbosacral strain, degenerative joint disease, and 
degenerative disc disease of the lumbar spine.  He indicated 
that he had applied for Social Security Administration 
disability benefits, and discussed his prior employment as a 
machinist, an assembly line worker, and a school custodian.  
He asked that he be afforded another VA orthopedic and 
neurological examination to assess his disability, and stated 
that he wanted to claim a total rating based on 
unemployability due to his service-connected back disability.  
A transcript of the testimony is of record.  

The veteran's application for a total rating based on 
unemployability due to service-connected back disability (VA 
Form 21-8940) was received at the RO hearing.  That document 
disclosed that the veteran has a high school education, with 
no additional training; that he has occupational experience 
as a machine operator, a hospital courier, and a school 
custodian; and that he last worked as a school custodian on 
October 31, 1994. 

An examination report from Ali J. Abu-Libdeh, MD, a 
specialist in rheumatology, dated in February 1995, cited the 
veteran's complaints and his medical and occupational 
history.  Examination of the lumbosacral spine disclosed 
tenderness along the lower lumbar and sacroiliac joints with 
a significant degree of muscle spasm, and reduction in 
flexion, extension, and rotation of the back.  The veteran 
had difficulty in walking on heels and toes.  Forward flexion 
was limited to 30 degrees, while extension, lateral flexion 
and rotation were all limited to 10 degrees, bilaterally.  X-
rays revealed degenerative joint disease at L4-L5.  The 
assessment was degenerative joint disease of the lumbar 
spine.

Reports of VA neurological and spinal cord examinations, 
conducted in March 1995, show that the examiners failed to 
review the veteran's service medical records or claims 
folder.  No neurological disease or injury to the spinal cord 
was found.

A report of VA orthopedic examination, conducted in March 
1995, shows that the examiner failed to review the veteran's 
service medical records or claims folder.  The report cited 
the veteran's medical and occupational history, and his 
statement that he quit his job in November 1994 due to low 
back pain.  Prior steroid injections had provided only 
temporary relief, and he was currently taking 800 mg. of 
Ibuprofen three times daily, without relief of symptoms.  The 
veteran complained of low back pain on twisting, turning, 
lifting his right leg, stooping, bending, reaching, pushing, 
pulling, crouching, crawling, or lifting; and limitation of 
walking to one mile and standing in excess of 30 minutes.  
Low back pain radiated to the right leg, and elevating the 
right leg, or putting on shoes or socks, caused a sharp left 
low back pain.  

Examination of the low back revealed tenderness to palpation, 
muscle spasm, and the back muscles were tense and tender.  A 
slight right limp was found on heel and toe walking, positive 
straight leg raising was at 80 degrees, bilaterally, and  
ankle reflexes were absent, bilaterally.  Forward flexion was 
limited to 60 degrees, extension to 10 degrees, lateral 
bending to 15 degrees, bilaterally, left rotation to 30 
degrees, and right rotation to 20 degrees, with evidence of 
pain on motion.  No lumbosacral X-rays were obtained.  The 
diagnoses were degenerative joint disease and degenerative 
disc disease of the lumbar spine, and chronic lumbosacral 
strain.  

A March 1995 letter from Ali J. Abu-Libdeh, MD, cited his 
February 1995 examination of the veteran, and diagnosed 
osteoarthritis or degenerative joint disease with maximum 
involvement at the lumbosacral spine, causing pain and 
discomfort. 

A Hearing Officer's decision of April 1995 increased the 
evaluation for the veteran's lumbar disability from 10 
percent disabling to 20 percent disabling, but did not 
address the claim for a total rating based on unemployability 
due to service-connected back disability.  That decision was 
implemented by rating decision of April 1995, which granted 
the increased 20 percent evaluation, effective February 23, 
1994.  

A May 1995 letter from Ali J. Abu-Libdeh, MD, cited 
examination of the veteran on that date, with clinical 
findings of lumbar pain, limited flexion, tenderness over the 
lumbosacral spine with a trigger point opposite the left 
sacroiliac joint, requiring injection with steroids and 
analgesics, and continued use of Motrin, 800 mgs. three times 
daily.  

A VA Form 21-4192, received from the veteran's employer in 
June 1995, indicated that the veteran last worked as a school 
custodian on October 31, 1994, by mutual agreement.

A June 1995 award letter from the Social Security 
Administration (SSA) shows that the veteran was determined to 
be disabled, effective November 1, 1994.  

A June 1995 rating decision denied a total rating based on 
unemployability due to service-connected disability.  

A July 1995 letter from Ali J. Abu-Libdeh, MD, cited 
examination of the veteran on that date, with clinical 
findings of lumbar pain rating to the left lower extremity, 
limitation of forward to 45 degrees, positive straight leg 
raising at 80 degrees on the left and 70 degrees on the 
right, tenderness over the lumbosacral spine, worse on the 
left, requiring continued use of Motrin, 800 mgs. three times 
daily.  The veteran had difficulty in rising from a squatting 
position, requiring assistance from wall or chair, and was 
instructed to avoid heavy lifting.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with 
possible disc herniation and left radiculopathy.  

The veteran submitted letters in July and August 1995 
addressing the severity of his lumbar disability and the 
impairment resulting therefrom.  

An August 1995 medical examination report from Aly M. Mohsen, 
MD, stated that examination of the veteran disclosed moderate 
limitation of motion of the lumbar spine throughout with 
paraspinal muscle spasm and guarding of the paraspinal 
muscles and both latissimus dorsi muscles.  Forward flexion 
was limited to 60 degrees, extension to 10 degrees, lateral 
bending to 15 degrees, bilaterally, and rotation to 20 
degrees, bilaterally.  Straight leg raising was productive of 
tightness of the hamstrings and tensor fascia latae at 70 
degrees, bilaterally.  A moderate limitation of motion was 
found in the lower extremities, and muscle testing revealed a 
generalized resistive weakness of all muscle groups, 
particularly the gluteal muscle groups, hamstrings, and 
gastrocnemius muscles, bilaterally, all rated as 4/5.  A 
diffuse dysthesia and paresthesia was found throughout the 
posterior and posterolateral aspect of both thighs.  X-rays 
revealed generalized degenerative joint disease throughout 
the lumbosacral spine with multiple anterior and posterior 
osteophytes, multiple facet arthropathy and facet 
hypertrophy, worse at L4, L5, and S1.  The clinical 
impressions included progressive degenerative joint disease 
of the lumbosacral spine with superimposed myofascial pain, 
and generalized limitation of motion with associated facet 
arthropathy secondary to degenerative joint disease.  The 
examiner recommended continuation of nonsteroidal anti-
inflammatory medication and periarticular facet injections to 
alleviate symptomatology, as required.  

An October 1995 letter from Ali J. Abu-Libdeh, MD, cited 
examination of the veteran on that date, with clinical 
findings which included persistent pain in the lower back, 
lumbar tenderness, and muscle spasm, requiring continued use 
of Motrin, 800 mgs. three times daily.  The diagnoses 
included degenerative joint disease of the lumbosacral spine.  

Medical records received from the SSA include duplicate 
records from Dr. D.L. Royce, and a SSA disability evaluation 
showing that the veteran's forward flexion was limited to 30 
degrees, that he experienced pain on bending, consistent with 
X-ray findings of degenerative joint disease, that he could 
sit or stand about 6 hours in an 8-hour workday, that he had 
trouble walking on heels and toes, and that he had occasion 
limitation of climbing, balancing, kneeling, crouching, and 
crawling.  The SSA Disability Determination and Transmittal 
Certificate, dated in May 1995, showed that the veteran was 
determined to be disabled, effective November 1, 1994, due to 
"Disorders of the back (discogenic and degenerative)."

The veteran submitted letters in October and November 1995 
addressing the severity of his lumbar disability and the 
impairment resulting therefrom.  

A rating decision of November 1995 continued the denial of 
the veteran's claims for a rating in excess of 20 percent for 
chronic lumbosacral strain with degenerative changes and a 
total rating based on unemployability due to service-
connected disability.  Another Supplemental Statement of the 
Case was issued in November 1995.  

In his Substantive Appeal (VA Form 9), received in November 
1995, the veteran 
discussed the severity of his lumbar disability and the 
impairment resulting therefrom, and requested another VA 
compensation examination of his spine.  

A September 1995 medical examination report from Aly M. 
Mohsen, MD, stated that a current examination of the veteran 
disclosed active and passive deterioration in limitation of 
motion of the lumbar spine throughout with significant 
paraspinal muscle spasm and pain on palpation of the spinous 
processes at L4, L5, and S1.  Forward flexion was limited to 
50 degrees, extension to 15 degrees, lateral bending to 10 
degrees, bilaterally, and rotation to 15 degrees, 
bilaterally.  Straight leg raising was positive at 70 
degrees, bilaterally.  A significant limitation of motion was 
found in the lower extremities, and muscle testing continued 
to show progressive weakness of the back and hip extensors, 
and all muscle groups of the lower extremities, particularly 
the gastrocnemius muscle group, bilaterally, all graded as 
4/5.  A diminished nociception continued to be shown in the 
distal dermal distribution of the sciatic nerve, as well as a 
diminished S1 reflex.  X-rays revealed a progressive 
generalized degenerative joint disease throughout the 
lumbosacral spine with multiple anterior and posterior 
osteophytes, multiple facet arthropathy and facet 
hypertrophy, with noted multi-level narrowing of the 
intervertebral disc space at L4, L5, and S1.  The clinical 
impressions included progressive degenerative joint disease 
of the lumbosacral spine with superimposed myofascial pain, 
and generalized limitation of motion with continued 
progressive deterioration of his overall functional 
activities and limitations.  The examiner indicated that he 
could not recommend any way to improve the veteran's 
condition except for symptomatic relief with facet blocks.  

The case was Remanded to the RO in January 1999 for further 
development of the medical and other evidence, to include 
additional VA orthopedic and neurological examination of the 
veteran.  

VA outpatient clinic records, dated in April 1997, show that 
the veteran was seen for chronic low back pain and that a 
facet injection was recommended.  However, the veteran was 
given Amitriptyline with good results, as well as Elavil.  
Forward flexion was limited to 45 degrees.  X-rays showed 
osteoarthritic changes of the lower lumbar spine with 
anterior anteriosclerosis of L4 on L5, and end plate 
sclerosis and osteophyte formation of L4, L5, and S1.  
Records dated in June 1997 show myofascial pain syndrome.  
Records dated from August 1997 to February 1999 show that the 
veteran continued to be seen in the pain clinic and general 
medicine outpatient clinic for low back disability resulting 
in painful motion and muscle cramps causing insomnia, and 
requiring treatment with Amitriptyline and Trazadone.  

Additional medical records received from the SSA show that 
the veteran's claim for SSA disability benefits was 
reconsidered after an initial denial, and that he was found 
to be unable to do his past work as a machine operator, a 
hospital courier, and a school custodian.  He was found to be 
restricted to light work because of degenerative changes of 
the lumbar spine with joint pain, and was subsequently 
determined to be disabled in May 1995.

A report of VA general medical examination, conducted in July 
1999, cited the veteran's statement that he had not been able 
to work since 1993 or 1994 due to pain in his back.  The 
veteran had a limp, and used a cane to ambulate.  There was 
no diagnosis, and a review of contemporaneous VA specialty 
examination reports was recommended.

A report of VA neurological examination, conducted in July 
1999, cited the veteran's complaints of low back pain, 
radiating into the right buttock and posterior right lower 
extremity to the ankle, and worsened on walking or stair 
climbing.  He further complained of weakness in the right 
lower extremity.  The veteran walked with an antalgic gait 
and a right limp.  Muscle strength in the right lower 
extremity was 4/5 on right hip flexion; 4/5 on right knee 
flexion and extension; and 4/5 on plantar flexion and 
dorsiflexion, while left lower extremity strength was 5/5.  
There was no muscle atrophy, deep tendon reflexes were 1 at 
the knees, and absent at the ankles, bilaterally, and toes 
were equivocal.  There was minimal impairment of motor 
control in the lower extremities with absence of abnormal 
sensory function or of fine motor control.  Electromyogram 
revealed mild polyphasia in the lumbar paraspinals at L5 as 
the only evidence of lumbar radiculopathy.  Magnetic 
resonance imaging of the lumbar spine disclosed severe spinal 
stenosis at L4 with narrowing of the canal to 7 mm. and an 
incidental small lipohemangioma at the L5 vertebral segment.  

The VA neurologic examiner noted that the veteran had flare-
ups one or two times per week, aggravated by walking up 
stairs.  These episodes were of moderate severity, lasted for 
several hours, included pain, weakness, and functional loss, 
and were relieved by Amitriptyline.  He concluded that the 
veteran was not unemployable due to his service-connected 
disability; however, he noted that his work load might need 
to be limited due to his lumbar stenosis and low back pain to 
include no lifting or exertional work.  The diagnoses 
included lumbar spinal stenosis with chronic low back pain 
and no evidence of radiculopathy [sic]. 

A report of VA orthopedic examination, conducted in July 
1999, noted the veteran's treatment history for low back 
complaints, his occupational history, and his high school 
education.  The veteran complained of low back pain on 
bending, lifting, stooping, or sitting for prolonged periods, 
radiating into the right leg with associated numbness and 
tingling, and some weakness in the right leg.  Examination 
disclosed that the veteran walked with a slight limp, and 
there was a tendency to splint his back while moving about or 
disrobing.  A paravertebral muscle spasm was found, 
bilaterally, and there was pain on attempted flexion beyond 
45 degrees, extension beyond neutral, left lateral bending 
beyond 15 degrees or right lateral bending beyond 30 degrees.  
He was unable to walk on the heel of the right foot, and 
ankle jerks were absent, bilaterally.  Weakness of 
dorsiflexion of the right ankle and great toe was found, and 
straight leg raising was negative.  X-rays revealed 
degenerative changes of the thoracolumbar spine with anterior 
osteophytes and longitudinal ligament calcification, an L4-5 
osteophyte, a Grade I spondylolisthesis of L4 relative to L5.  
Magnetic resonance imaging of the lumbar spine disclosed 
severe spinal stenosis at L4 with narrowing of the canal to 7 
mm. and at L5 to 5 mm., facet joint disease at L3-L4, a Grade 
I spondylolisthesis of L4 over L5, and a small lipohemangioma 
at the L5 vertebral segment.  The MRI diagnoses included 
generalized thoracolumbar spondylosis with extensive 
hypertrophic spurring of the vertebral margins, anteriorly; 
Grade I spondylolysis of L4 over L5; and a severe degree of 
spinal stenosis at L4-L5 and of moderate degree at L3-L4.  

The VA orthopedic examiner stated that the veteran had 
objective evidence of degenerative disc disease of the lumbar 
spine with secondary sciatica, such that it would be nearly 
impossible for him to return to any of his former 
occupations.  He indicated that, from a theoretical 
standpoint, the veteran probably could do some type of 
sedentary-type work where there was a minimal amount of 
bending, stooping, and lifting, but noted that he had no 
experience along those lines, and only a high school 
education.  He expressed the opinion that is was impractical 
to believe that the veteran could be trained for a sedentary-
type job in view of the noted factors, and stated that he 
considered the veteran unemployable due to his chronic back 
condition.  The diagnosis was degenerative disc disease of 
the lumbar spine.

A supplemental report of VA orthopedic examination, dated in 
January 2000, was obtained from the orthopedic physician who 
examined the veteran in July 1999 and found him to be 
unemployable due to his service-connected back condition.  In 
that supplemental report, the examining physician clarified 
several matters, including confirmation that the medical 
evidence included MRI findings of a "severe degree of spinal 
stenosis due to congenital narrowing of the canal" at the 
L4-5 level; that the veteran's range of motion of extension 
of the lumbar spine was 0 degrees; that the veteran had 
described his low back pain as relatively constant; and that 
he felt that the veteran's back disability precluded his 
returning to his previous types of work.  The reporting 
orthopedic specialist cited the findings of SSA vocational 
rehabilitation specialist on May 1995 that the veteran's 
"vocational profile fell within the scope of rule 202.06 
which supports a finding of disabled."  He further noted 
that several letters from the veteran's private physicians 
indicated that they did not feel that he  could return to 
work.  In conclusion, the VA orthopedic specialist stated 
that he was personally convinced that the veteran cannot be 
returned to gainful employment.

A rating decision of February 2000 granted an increased 
rating of 40 percent for chronic lumbosacral strain with 
degenerative changes, effective February 23, 1994, and 
continued the denied of a total rating based on 
unemployability due to service-connected disability.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  As previously noted, this case addresses 
the assignment of an initial rating following an initial 
award of service connection for the disability at issue.  In 
such cases, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App.  119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disability 
at issue from the date of the initial rating evaluation.  
Fenderson, id. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999).

Entitlement to a Rating in Excess of 40 percent for Chronic 
Lumbar Strain with Degenerative Changes 

Inservice treatment records of the veteran include X-ray 
reports suggestive of lumbar spondylolysis, while private 
treatment records in 1994 include X-ray evidence of chronic 
wedging at L3 and mild spurring at L4.  VA examination in May 
1994 revealed absent ankle jerks, bilaterally, while another 
in September 1994 disclosed moderate lumbar paraspinal muscle 
spasm and tenderness; positive straight leg raising at 90 
degrees, bilaterally; absent ankle jerks, bilaterally; and 
mild weakness of the left dorsiflexor muscles of the toes.  
X-rays of the lumbar spine showed degenerative joint disease 
with spurring and degenerative disc disease with joint space 
narrowing at L5-S1, diagnosed as chronic lumbosacral strain, 
degenerative joint disease of the lumbar spine, and 
degenerative disc disease with joint space narrowing at L5-
S1; and the orthopedic examiner stated that the veteran's 
degenerative joint disease and degenerative disc disease 
developed secondary to the original injury sustained while in 
service.  

The Board finds that based upon that medical opinion, which 
has not been controverted, and the Board's extensive review 
of the medical evidence in this case, the veteran's service-
connected low back disability would be more appropriately 
rated as intervertebral disc syndrome with sciatica, 
degenerative changes, and lumbosacral strain under the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(1999).  The Board further finds that the evidence of record 
is such as to warrant a rating under that diagnostic code as 
of February 23, 1994, the date of receipt of the veteran's 
claim.  To that point, the Board notes that the veteran may 
not be penalized because of VA's failure to provide an 
adequate compensation examination prior to September 1994.  

The Board further notes that the record includes extensive 
private and VA medical evidence attesting to the presence and 
severity of the veteran's degenerative disc disease of the 
lumbar spine, and that such is manifested by objective 
clinical findings of bilateral paraspinal muscle spasm, 
absent ankle jerks, chronic low back pain, and chronic low 
back pain in the right sacroiliac area, with radiation into 
the lower buttock and the back of the right thigh (VA 
outpatient treatment records, February to December 1994); 
inability to walk on his toes and positive straight leg 
raising at 90 degrees, bilaterally (Dr. Royce, January 1995); 
muscle spasm, difficulty in walking on heels and toes, lumbar 
pain radiating to the left lower extremity, positive straight 
leg raising at 80 degrees on the left and 70 degrees on the 
right, and difficulty in rising from a squatting position, 
diagnosed as degenerative joint disease of the lumbosacral 
spine with possible disc herniation and left radiculopathy 
(Dr. Abu-Libdeh, February - July, 1995); and low back pain 
radiating to the right leg; low back pain upon elevating the 
right leg or putting on shoes or socks; lumbar tenderness to 
palpation, muscle spasm, positive straight leg raising at 80 
degrees, bilaterally, and absent ankle reflexes, bilaterally, 
diagnosed as degenerative joint disease and degenerative disc 
disease of the lumbar spine, and chronic lumbosacral strain 
(VA orthopedic examination, March 1995).  

In addition, the presence and severity of the veteran's 
degenerative disc disease of the lumbar spine is confirmed by 
objective clinical findings of paraspinal muscle spasm, 
guarding of the paraspinal muscles and both latissimus dorsi 
muscles, a generalized resistive weakness of all muscle 
groups, particularly the gluteal muscle groups, hamstrings, 
and gastrocnemius muscles, bilaterally; a diffuse dysthesia 
and paresthesia throughout the posterior and posterolateral 
aspect of both thighs, pain on palpation of the spinous 
processes at L4, L5, and S1; positive straight leg raising at 
70 degrees, bilaterally; progressive weakness of the back and 
hip extensors and of all muscle groups of the lower 
extremities, a diminished nociception in the distal dermal 
distribution of the sciatic nerve with a diminished S1 
reflex, X-ray evidence of multi-level narrowing of the 
intervertebral disc space at L4, L5, and S1 (Dr. Mohsen, 
August and September 1995); reduced muscle strength in the 
right lower extremity of 4/5 on right hip flexion; 4/5 on 
right knee flexion and extension; and 4/5 on plantar flexion 
and dorsiflexion; absent deep tendon reflexes at the ankles, 
bilaterally, equivocal at the toes; mild polyphasia in the 
lumbar paraspinals at L5; MRI studies showing severe spinal 
stenosis at L4 with narrowing of the canal to 7 mm. (VA 
neurological examination, July 1999); clinical findings that 
the veteran walked with a slight limp, had a tendency to 
splint his back while moving about or disrobing, demonstrated 
paravertebral muscle spasm, bilaterally, experienced pain on 
attempted flexion beyond 45 degrees, extension beyond 
neutral, left lateral bending beyond 15 degrees or right 
lateral bending beyond 30 degrees, was unable to walk on the 
heel of the right foot, absent ankle jerks, bilaterally; 
weakness of dorsiflexion of the right ankle and great toe; X-
ray evidence of degenerative changes of the spine with 
anterior osteophytes and a Grade I spondylolisthesis of L4 
relative to L5; and the medical opinion of the examining 
orthopedist that the veteran had objective evidence of 
degenerative disc disease of the lumbar spine with secondary 
sciatica (VA orthopedic examination, July 1999)

The veteran's service-connected lumbar disability with 
degenerative changes is currently rated as 40 percent 
disabling under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295 (lumbosacral strain), which provides a 
10 percent evaluation where there is characteristic pain on 
motion, a 20 percent rating where there is muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion in the standing position; and a 40 percent evaluation 
where symptoms are severe, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The appellant is 
currently receiving the maximum schedular benefit payable for 
his low back disability under the provisions of  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5295.

The evaluation of the veteran's lumbar disability has also 
been considered under the provisions of  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes (DC) 5003 (degenerative arthritis), 
DC 5010 (traumatic arthritis), DC 5292 (limitation of lumbar 
motion) and DC 5293 (intervertebral disc syndrome).  The 
evidence in this case shows that the veteran's current 
degenerative arthritis of the lumbar spine is traumatic in 
origin, stemming from a low back imjury sustained while in 
service.  Traumatic arthritis is rated as degenerative 
arthritis under DC 5003, and degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
Limitation of motion of the lumbar spine is rated as 10 
percent when slight; as 20 percent disabling when moderate; 
and as 40 percent disabling when severe under DC 5292.  While 
the veteran's lumbosacral disability warrants a compensable 
rating based on limitation of motion, evaluation of his back 
disability based on limitation of lumbar motion would not 
yield a higher rating than the 40 percent evaluation 
currently assigned under DC 5295 (lumbosacral strain).  

Intervertebral disc syndrome is rated as 10 percent when 
mild; as 20 percent disabling when moderate, with recurring 
attacks; as 40 percent disabling when severe, with recurring 
attacks and only intermittent relief; and as 60 percent when 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (1999).

The Board finds that the veteran's chronic lumbosacral strain 
with degenerative changes and degenerative disc disease is 
most appropriately rated as intervertebral disc disease with 
sciatica, degenerative changes, and lumbosacral strain under 
DC 5293.  The Board further finds that competent medical 
evidence establishes that such disability is manifested by 
pronounced symptoms of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, and other neurological findings appropriate to 
the site of the diseased disc, and little intermittent 
relief, as required under  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (1999).  The Board concludes that such 
findings warrant assignment of a 60 percent evaluation for 
intervertebral disc syndrome.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In addition, 
a precedent opinion from the General Counsel for VA (December 
12, 1997) (VAOPGCPREC 36-97) has determined that when a 
veteran has received less than the maximum evaluation under 
DC 5293 based upon symptomatology which includes limitation 
of motion, consideration must be given to the extent of the 
disability under  38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation motion.  Diagnostic 
Code 5293, intervertebral disc syndrome, involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to  Johnson v. Brown, 9 Vet. 
App. 7 (1996),  38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
The Board has considered the provisions of  38 C.F.R. §§ 4.40 
and 4.45 and VAOPGCPREC 36-97 in evaluating the disability 
stemming from the veteran's intervertebral disc disease with 
sciatica.  

The Board further finds that a separate rating for arthritis 
under DC 5003, for pain on motion under DC 5295, or for 
limitation of motion under DC 5292 or 5295 is not warranted 
because the veteran's newly assigned rating under DC 5293 
includes consideration of pain and limitation of motion for 
the joint or joints involved, i.e., the lumbar spine.  In 
this case, separate ratings for various manifestations of the 
veteran's low back disability would effectively pay the 
vetetran twice for the same symptomatology.  Governing 
regulations provide that "The evaluation of the same 
disability under various diagnoses is to be avoided. . . . 
Both the use of  manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
38 C.F.R. Part 4, § 4.14 (1999).  Further, the Board has 
taken into consideration the provisions of  38 C.F.R. Part 4, 
§§ 4.40, 4.45 and 4.59 as they apply to evaluation of the 
veteran's low back disorder since the date of receipt of his 
claim.  

The record shows that the veteran discontinued his employment 
on October 31, 1994, because of the disabling manifestations 
of his low back disability, and that he had a long history of 
back symptomatology prior to that date.  The Board is not 
persuaded that the chronic symptomatology demonstrated on VA 
examination in September 1994 arose after the veteran filed 
his claim but, instead, finds that the medical evidence of 
record shows that veteran's disabling low back symptomatology 
existed at the time his claim was received at the RO.  
Accordingly, an increased schedular evaluation of 60 percent 
for intervertebral disc disease with sciatica, degenerative 
changes, and lumbosacral strain is granted, effective 
February 23, 1994.  Fenderson v. West, 12 Vet. App.  119 
(1999).  

Entitlement to a Total Disability Rating based on 
Unemployability due to Service Connected Disability

The evidence in this case shows that the veteran has a high 
school education, and occupational experience as a machine 
operator, a hospital courier, and a school custodian.  He 
discontinued his employment as a school custodian on October 
31, 1994, because of inability to meet the physical 
requirements to continue that occupation.  That finding is 
supported by his former employer, as well as vocational 
specialists employed by the SSA who have indicated that the 
veteran's physical limitations arising from his discogenic 
and degenerative disorders of the back are sufficient to 
render him disabled using the average person standard.  

In a February 1995 letter, the veteran's private physician 
stated that the veteran had longstanding low back pain 
requiring physical therapy and steroid injections; that he 
was unable to find work that was suitable and did not cause 
exacerbation of his back pain; that his educational level and 
skills did not permit him to find employment that did not 
require manual labor, which aggravated his back condition; 
and that his back condition and educational level prevented 
him from maintaining gainful employment.  The Board finds 
that the opinions expressed by the veteran's physician are 
credible and are fully supported by the medical evidence of 
record.  

At his personal hearing held in March 1995, the veteran 
testified as to the symptoms and industrial impairment 
associated with his chronic lumbosacral strain, degenerative 
joint disease, and degenerative disc disease of the lumbar 
spine.  He stated that that he had applied for Social 
Security Administration disability benefits, discussed his 
inability to resume his prior employment, asked that he be 
afforded another VA orthopedic and neurological examination 
to assess his disability, and stated that he wanted to claim 
a total rating based on unemployability due to his service-
connected back disability.  The Board has considered the 
veteran's testimony as well as his several written 
statements, and finds that his testimony and written 
statements are credible and entitled to substantive weight as 
to the disabling effects of his lumbosacral symptomatology.  

In May 1995, two SSA vocational rehabilitation specialists 
determined that the veteran's limited education and 
occupational skills, considered together with his disabling 
back disability, was sufficient to prohibit his return to any 
of his previous occupations or to similar employment.  It was 
determined that the veteran's "vocational profile fell 
within the scope of rule 202.06 which supports a finding of 
disabled."  He was found to be disabled and entitled to SSA 
disability benefits, effective November 1, 1994. 

The Board further notes that in July 1999, a VA neurologic 
examiner noted that the veteran had flare-ups one or two 
times per week, aggravated by walking up stairs.  These 
episodes were of moderate severity, lasted for several hours, 
included pain, weakness, and functional loss, and were 
relieved by Amitriptyline.  He concluded that the veteran was 
not unemployable due to his service-connected disability, but 
noted that his work load might need to be limited due to his 
lumbar stenosis and low back pain to include no lifting or 
exertional work.  However, that assessment did not take into 
consideration the disabling manifestations of the veteran's 
service-connected intervertebral disc syndrome, which 
produces the greater part of his disabling symptomatology.  

The July 1999 VA orthopedic examination report noted the 
veteran's history of treatment for low back complaints, his 
occupational history, his high school 

education, cited his disabling symptomatology in detail, and 
expressed the medical opinion that it would be nearly 
impossible for the veteran to return to any of his former 
occupations.  He stated that, while, from a theoretical 
standpoint, the veteran probably could do some type of 
sedentary-type work where there was a minimal amount of 
bending, stooping, and lifting, he had no experience along 
those lines, and only a high school education.  He expressed 
the opinion that it was impractical to believe that the 
veteran could be trained for a sedentary-type job in view of 
the noted factors, and stated that he considered the veteran 
unemployable due to his chronic back condition.  In a 
supplemental report provided in January 2000, the VA 
orthopedic examiner repeated that opinion as to the impact of 
the veteran's service-connected back disability on his 
employability, stating that he felt that the veteran's back 
disability precluded his returning to his previous types of 
work.  He specifically cited the findings of SSA vocational 
rehabilitation specialists on May 1995 that the veteran's 
vocational profile supported a finding of disabled.  He 
further noted that several letters from the veteran's private 
physicians indicated that they did not feel that he could 
return to work.  In conclusion, the VA orthopedic specialist 
stated that it was his own opinion ("personally convinced") 
that the veteran could not be returned to gainful employment.

A disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome, and not from 
individual success in overcoming it.  See 38 C.F.R. § 4.15 
(1999).  A total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total 
disabilities may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases, except where specifically 
prescribed by the VA's Schedule for Rating Disabilities.  

Total ratings are authorized for any disability, or 
combination of disabilities, for which the Schedule 
prescribes a 100 percent evaluation or, with less disability, 
where the requirements of  38 C.F.R. § 4.16 are met.  See  38 
C.F.R. §§ 3.340, 4.15. 

However, if the total rating is based on a disability, or 
combination of disabilities, for which the Schedule provides 
an evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  See  
38 U.S.C.A. § 1155;  38 C.F.R. § 3.341.  Furthermore, 
entitlement to individual unemployability for compensation 
must be established solely on the basis of impairment arising 
from service-connected disabilities.  See  38 C.F.R. § 
3.341(a);  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).

Total disability ratings for compensation may be assigned 
where the schedular rating for the disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, and Part 4, § 4.15 (1999).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 3.340, 
Part 4, § 4.16 (1999).  A veteran may be considered 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. Part 4, § 4.18 (1999).  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. Part 4, § 4.19 
(1999).   



For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The Board finds that the veteran meets the percentage 
requirements necessary for the assignment of a total rating 
under  38 C.F.R. § 4.16(a) and, for the reasons stated, that 
he is unable to secure and follow a substantially gainful 
occupation, i.e., work which is more than marginal, that 
permits the individual to earn a "living wage.").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

The Board finds that the veteran has a single service-
connected disability with a schedular rating of 60 percent, 
and that the multiple disabling manifestations of that 
disability are of such severity as to produce unemployability 
in the veteran, without regard to advancing age, in light of 
his education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, and Part 4, § 4.15 (1999).  Accordingly, he 
is entitled to a total disability rating based on 
unemployability due to service-connected disability.

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. § 3.321(b)(1) (1999) is potentially 
applicable.  There is no evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of  38 C.F.R. § 3.321(b)(1) (1999).  




ORDER

The claim for an increased rating of 60 percent for 
intervertebral disc syndrome with sciatica, degenerative 
changes, and lumbosacral strain is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

The claim for a total disability rating based on 
unemployability due to service connected disability is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals





 

